      Case 2:20-cv-00244-MHT-CSC Document 10 Filed 11/16/20 Page 1 of 8




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CARLOS CAREY,                            )
                                         )
        Plaintiff,                       )
                                         )         CIVIL ACTION NO.
        v.                               )           2:20cv244-MHT
                                         )                (WO)
ADOC DIRECTOR OF CENTRAL                 )
RECORDS, et al.,                         )
                                         )
        Defendants.                      )

                                   OPINION

      Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner, filed this lawsuit claiming that he had been

denied proper credit for time served and as a result

was    stuck      in   prison   beyond       his   sentence     expiration

date.        The United States Magistrate Judge entered a

recommendation that plaintiff’s case be dismissed as

not presenting a viable claim under § 1983.                     In lieu of

filing       an    objection        to       the    magistrate     judge’s

recommendation, plaintiff filed a motion to amend the

complaint,         which     the         magistrate     judge      denied.

Plaintiff then filed a motion to reconsider the denial
   Case 2:20-cv-00244-MHT-CSC Document 10 Filed 11/16/20 Page 2 of 8




of the motion to amend.                   The recommendation and the

motion to reconsider the denial of the motion to amend

are now before the court.                    For the reasons set forth

below,   the        court        concludes        that      the    motion    to

reconsider the denial of the motion to amend should be

denied with one exception.                     The court will accede to

plaintiff’s request in his motion to amend to dismiss

his original complaint.                  As a result, the court will

withdraw the recommendation instead of adopting it.

    As the magistrate judge explains: In his complaint,

“Plaintiff     states       he    was    sentenced       to    fifteen    years

imprisonment     on    an        arson    conviction        but    has   served

almost   seventeen          years         in      prison.      According     to

Plaintiff,     he    is     entitled         to   credit      on   a   sentence

directed to run concurrently with his arson conviction.

Officials with the Alabama Department of Corrections,

however, have failed to review this issue and ignored

state court rulings granting Plaintiff’s motions for

credit   for   time       served.”           Report   and     Recommendation


                                         2
      Case 2:20-cv-00244-MHT-CSC Document 10 Filed 11/16/20 Page 3 of 8




(doc. no. 5) at 3.             The magistrate judge recommended

that the complaint be dismissed because, under Heck v.

Humphrey, 512 U.S. 477 (1994), and Edwards v. Balisok,

520    U.S.    641   (1997),     plaintiff’s      suit      could   not   be

brought until the underlying sentence was overturned.

       Plaintiff responded by filing a motion to amend the

complaint.       See Motion to Amend (doc. no. 6).                  In the

motion, he stated that he sought “to dismiss previous

suit     and    to    amend    [his]     pleading.”           Id.   at    1.

Plaintiff explained that he had attempted to file a

habeas      petition      in   several      courts     in     Alabama     to

challenge the denial of credit for time served, and

that each court had mailed the petition back to him

with a note to file the petition in the sentencing

county, which is Jefferson County.                   Jefferson County,

in turn, “stated that the habeas should [have] been

filed in the county that [he is] ... in prison in”

despite the fact that he mailed his habeas petition to

Jefferson County with the notes from the other court


                                     3
   Case 2:20-cv-00244-MHT-CSC Document 10 Filed 11/16/20 Page 4 of 8




attached.     Id. at 1-2.            This series of actions, he

contended,    left    him     without      a     remedy    in   law.      He

further stated that “access to relief from the courts

state and federal has been shut off and blocked for

plaintiff,”     and    that     he       was     “being    denied      equal

protection of laws.”          Id. at 2.          He asked to amend the

complaint to “only include this amendment and against

defendants    Steve   Marshall       and       Danny   Carr,”    who    are,

respectively,      Alabama’s         Attorney       General      and    the

Jefferson County District Attorney                 Id.     As relief, he

requested “the right to have a habeas corpus heard and

reviewed by a state court in Alabama so that remedies

can be exhausted by plaintiff and the federal habeas

process is open to plaintiff.”                 Id. at 2.

    The magistrate judge viewed plaintiff’s motion as

an effort to convert his complaint into a habeas corpus

petition, and accordingly denied it.                     See Order (doc.

no. 7).     Plaintiff then moved the court to reconsider

the magistrate judge’s denial of the motion to amend,


                                     4
   Case 2:20-cv-00244-MHT-CSC Document 10 Filed 11/16/20 Page 5 of 8




arguing that he had not sought to convert his complaint

into a habeas petition, and asking that the court allow

the originally requested amendment.

    Courts should “freely” grant motions to amend “when

justice so requires.”        Fed. R. Civ. P. 15(a).           However,

where amendment would be futile, motions to amend may

be denied.     See Fla. Evergreen Foliage v. E.I. DuPont

De Nemours & Co., 470 F.3d 1036, 1041 (11th Cir.2006).

An amendment would be futile “when the complaint as

amended is still subject to dismissal.” Hall v. United

Ins. Co. of Am., 367 F.3d 1255, 1263 (11th Cir.2004).

    While plaintiff’s original motion to amend was not

entirely   clear,     in   light       of   plaintiff’s    motion      to

reconsider, the court views it as seeking to bring two

claims: a Sixth Amendment claim for denial of access to

courts and a claim for violation of equal protection.

The court concludes that allowing amendment to raise

either claim would likely be futile.

    First, plaintiff has not alleged facts supporting


                                   5
      Case 2:20-cv-00244-MHT-CSC Document 10 Filed 11/16/20 Page 6 of 8




an    equal    protection       claim         against    the    defendants       he

seeks     to    name--Alabama’s               Attorney    General       and     the

Jefferson County District Attorney.                       Plaintiff has not

put forth any facts suggesting that these individuals

treated him differently than other similarly situated

people, on the basis of his race, gender, religion, or

other suspect classification, or without any rational

basis.        See Gary v. City of Warner Robins, Ga., 311

F.3d 1334, 1337 (11th Cir. 2002) (“The Equal Protection

Clause     requires      that       the   government       treat       similarly

situated persons in a similar manner.”).                         Indeed, it is

not     clear     how        these    individuals          could        be     held

responsible for the actions of the clerks of court in

failing to file his habeas petition.

      Plaintiff’s proposed access-to-courts claim is also

likely futile.           To state such a claim, the plaintiff

must show an actual injury from the claimed denial of

access      caused      by    the     defendants.              See    Wilson     v.

Blankenship,       163       F.3d    1284,      1290     (11th       Cir.    1998).


                                          6
      Case 2:20-cv-00244-MHT-CSC Document 10 Filed 11/16/20 Page 7 of 8




Here, as noted above, plaintiff has not indicated how

the individuals he wishes to sue are responsible for

his     difficulty         in   filing         his    habeas     petition.

Moreover, the plaintiff is unlikely to be able to show

actual injury, because, as review of the state court’s

filing system shows, he finally succeeded in filing his

habeas petition in Alabama state court.                        See Carlos

Carey     #245045     v.   Alabama      Department      of    Corrections,

CV-2020-240       (Montgomery         County    Circuit      Court)   (case

transferred to Escambia County Circuit Court on June

16, 2020).        Accordingly, the motion to amend will be

denied as futile.

      In his original motion to amend, plaintiff asked to

dismiss his original claim.                Because the defendant has

not    yet    answered,     the    court       will   grant    plaintiff’s

request      to    dismiss      his     complaint      voluntarily        and

without penalty.




                                       7
Case 2:20-cv-00244-MHT-CSC Document 10 Filed 11/16/20 Page 8 of 8




An appropriate judgment will be entered.

DONE, this the 16th day of November, 2020.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
